DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 2/07/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2019/0115555 A1) in view of Serban et al. (US 8,373,063 B2).
	Regarding claim 1, He discloses an organic electroluminescent device comprising an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ 0058);
	wherein the hole injection layer comprises:
	a conductive polymer composite having an acidic group (PEDOT:PSS in ¶ 0065) but does not disclose the inclusion of a compound as claimed. However, it is known in the art to include ampicillin in charge injection layers (Col. 1, Lines 17-35 and Col. 3, Line 52-65 of Serban). There is a benefit to including ampicillin in charge injection layers as it increases electrical performance. It would have been obvious to one having ordinary skill in the art at the time of the invention to include ampicillin (which satisfies Formula 1 of claim 1) in the PEDOT:PSS of the hole injection layer of He for this benefit.

    PNG
    media_image1.png
    393
    719
    media_image1.png
    Greyscale

Structure of ampicillin.
Regarding claims 2-4, ampicillin further satisfies these additional limitations for the composition (see chemical structure, above).
Regarding claim 5, the compound is ampicillin.
Regarding claims 6 and 7, He discloses that the conductive polymer comprises the claimed mixture (PEDOT:PSS in ¶ 0065).
Regarding claims 8 and 9, the combination of He and Serban does not disclose the specific pH of the composition. However, the composition of the combination is substantially the same as that claimed and should, therefore, have a pH within the claimed ranges. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 10, the combination of He and Serban does not disclose the amount of antibiotic used in terms of the mole ratio between the primary amine group and the sulfonic acid ion of the poly(stryenesulfonate). However, there is a benefit to using a small amount of antibiotics as it reduces the cost. It would have been obvious to one having ordinary skill in the art at the time of the 
Regarding claim 14, the organic electroluminescent device is a device for white illumination (¶ 0058).
Response to Arguments
Applicant’s arguments concerning the prior Office Action’s rejection of claim 1 in view of Borton is moot in view of Applicant’s incorporation of original claim 13 (it is noted that Applicant incorrectly identified the incorporated claim as claim 12 in the submitted Remarks) into claim 1.
Applicant’s arguments concerning the combination of He and Serban are not persuasive.
Applicant’s arguments concerning the alleged unexpected results when using a compound from Applicant’s Formula 1 with a conductive polymer are not persuasive, but not because Applicant’s attempts to summarize the data are nebulous (the phrase “up to [X] or more” encompasses, quite literally, every possible number). Rather, the evidence Applicant submitted in the Remarks is itself insufficient to demonstrate unexpected results as the data is not commensurate in scope with the claimed invention (MPEP 716.0.2(d)).
For the sake of clarity in the prosecution history, Applicant’s citation in the remarks of paragraph 0108 of Applicant’s Specification is interpreted as intending to reference Applicant’s paragraph 00108, which, although atypical, is the notation Applicant chose to use when submitting the Application.
Applicant’s argument that one having ordinary skill in the art would not combine He and Serban is not persuasive because He discloses using a conductive polymer as a charge injection layer in an organic semiconductor device and Serban discloses that when using conductive polymers as charge injection layers in organic semiconductor devices the addition of ampicillin can increase electrical performance. The Examiner therefore finds that the references are in an analogous art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826